Citation Nr: 0527331	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with limitation of motion, status 
post medial meniscectomy, currently rated as 10 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
knee instability.

3.  Entitlement to an increased (compensable) rating for 
bilateral flat feet (pes planus).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an upper back injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee.

7.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 31, 1981, to April 
18, 1990.  He also served from April 19, 1990, to February 
11, 1997, when he separated from service with a Bad Conduct 
Discharge.  

In a March 1998 Administrative Decision, the Department of 
Veterans Affairs (VA) determined that the initial period of 
service (from March 1981 to April 1990), under honorable 
conditions, made the veteran eligible to receive VA benefits 
based on that period of service.  The Administrative Decision 
also determined that the latter period of service (from April 
1990 to February 1997), because of the Bad Conduct Discharge, 
was a bar to the veteran's eligibility for VA benefits based 
on that period of service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the VA Regional Office 
(RO) in Atlanta, Georgia.  The appellant disagreed and this 
appeal ensued.  

Before proceeding to the claims at issue in this appeal, 
several ancillary matters have been raised.  The veteran 
submitted private medical records of June 2002 showing a 
diagnosis of plantar fasciitis, which is not service 
connected.  In light of his pursuit of increased rating for 
flat feet because of pain in his feet, the record reasonably 
raised a claim for service connection or secondary service 
connection for plantar fasciitis.  The veteran's substantive 
appeal also addressed a diagnosis of gout affecting his feet, 
which reasonably constitutes another claim for direct or 
secondary service-connection and compensation for disability 
attributable to gout.  In April 2005 hearing testimony before 
the undersigned, the veteran's representative raised the 
question of aggravation of the veteran's right knee, neck, 
and upper back conditions by the service-connected left knee; 
that secondary service connection claim is also 
unadjudicated.  These matters are referred to the RO for 
appropriate action.  

In this decision, the Board addresses the scheduler rating to 
be assigned for the left knee disability manifested by 
traumatic arthritis.  The claims seeking a higher initial 
rating of the left knee disability manifested by instability; 
an increased rating for bilateral pes planus; the reopening 
of the previously denied service-connection claims for right 
knee, neck, and upper back disabilities; and service 
connection for obstructive sleep apnea, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDING OF FACT

The veteran's left knee objectively has a 0 to 120 degree 
range of motion without decrease in range on repetitive 
movement, no crepitus, and full motor strength, with 
subjective reports of pain and limitation of strenuous 
activity, a reported recurrent increase in pain for several 
days each month without decrease in function of the knee 
during flare-ups, and a recent x-ray study negative for 
degenerative changes.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in June and December 2002, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004);  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Evaluation of the Traumatic Left Knee Disability 

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran does not report, and the evidence does not 
suggest, any extraordinary circumstances that warrant 
consideration of remand of the claim for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2004); 
VAOPCGPREC 6-96.

VA awarded service connection for post-operative or post-
traumatic degenerative changes of the left knee based on an x 
ray study done in conjunction with his separation from 
service and evidence of trauma of the knee in service in 
1982.  The earliest post-service medical evidence that can be 
construed as pertaining to the left knee is reported in the 
general review of systems comprising an element of several 
cardiology examinations.  These repeatedly noted that the 
bones and joints were negative for arthritis, swelling, 
trauma, or weakness.  The veteran testified in April 2005 
that he has pain in his left knee, especially upon descending 
stairs, which caused occupational impairment in that his work 
required that he be on his feet 80 percent of the time and 
that he had pain, swelling, locking, and instability of the 
knee.  He reported that he often found it difficult to stand 
upright in the morning because of knee pain.  He did not 
testify to actual loss of time from work because of his left 
knee pain or to any change in duties at work because of left 
knee pain or other left knee impairment.

November 1999 VA outpatient examination for complaints of 
knee pain since his surgery in service; there was no swelling 
or tenderness on examination.  He reported bilateral knee 
pain and occasional swelling to a VA outpatient examiner in 
July 2000.  The outpatient clinician noted only the use of an 
elastic knee brace and noted no other findings.

The veteran reported for initial outpatient evaluation for VA 
primary care in July 2002, at which time a detailed history 
was taken and a detailed problem list compiled.  He 
complained of bilateral knee pain for which he wore 
supportive braces.  He reported that he remained active at 
work with a lot of walking and climbing.  Examination of the 
extremities showed no significant edema, and no appreciable 
knee effusion; the impression was osteoarthritis and 
occasional use of nonsteroidal anti-inflammatory medication.

VA examination of October 2002 noted the veteran's subjective 
complaint of pain along the medial edge of the knee and of 
selling, popping and grinding without buckling or locking, 
his report of use of a brace and of Motrin and of inability 
to participate in vigorous activity.  The veteran reported 
having no particular job restrictions.  He also reported that 
knee pain flared for several days at a time, several times a 
month, during which time he had no additional restrictions of 
activity.  Examination revealed no acute distress.  He walked 
with a slight limp, but the examiner did not say on which 
leg.  The left knee revealed anterior instability of the 
knee.  There was no crepitus.  There was tenderness on 
palpation of the medial joint line.  The veteran flexed the 
knee from zero to 120 degrees without diminution with 
repetitive testing.  He had full strength.  X ray study found 
a left superior patellar enthesophyte and an otherwise 
unremarkable left knee.  The impression of the bilateral knee 
study was of osteoarthritis of the right knee; no specific 
impression was reported of the left knee.

VA regulation provides that disability due to arthritis 
(traumatic or hypertrophic (degenerative)) shown by x-ray is 
rated based on the limitation of motion of the affected 
joint.  When the limitation of motion is less than 
compensable for the involved part, then a 10 percent rating 
can be awarded for painful motion objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § Diagnostic Codes 
5003, 5010 (2004).

Regulation also provides for disablement of a joint or muscle 
due to pain, objectively demonstrated in a variety of ways, 
such as by muscle atrophy because pain in a joint prevents 
motion and hence use of the associated muscle, or the 
observed behavior of the person being examined, or other 
objective demonstration of reduced motion, excess motion, 
weakened movement, excess fatigability, or pain on movement, 
swelling, deformity, or atrophy of disuse, and other related 
considerations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Additional functional impairment of the affected body part 
during flare-ups must be considered in rating a condition 
characterized by periodic flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Rated on limitation of motion, there is no basis to increase 
the rating, because the knee must be unable to flex beyond 45 
degrees or extend beyond 10 degrees to have compensable 
limitation of flexion or extension, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004).  The veteran has 
a noncompensable limitation, unless compensation is warranted 
for pain, painful motion, or similar phenomenon.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); VAOPGCPREC 9-98 note 1.  
The objective findings on multiple reports do not comport 
with a 20 percent rating, or with a disability picture more 
nearly approximating a 20 percent rating.  38 C.F.R. § 4.7 
(2004).  Notably, the veteran's subjective reports of pain 
are not corroborated by objective observation.  It is 
especially significant that there were no objective findings 
in the cardiologist's repeated system reviews, because one 
would expect such a review to be unbiased by any interest of 
the examinee to demonstrate manifestations of subjective 
complaints reported in the context of a compensation 
examination.

The only objective corroboration of pain in the medical 
evidence is the October 2002 examiner's finding of pain in 
the medial joint line of the left knee.  Although the 
examiner did not attribute the pain to the arthritis versus 
the pathology that caused the observed instability, it is in 
the veteran's interest, for rating purposes, to attribute it 
to the arthritis of the left knee, because pain as it affects 
useful motion is not a rating criterion of instability.  See 
VAOPGCPREC 36-97; see also Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (regulations providing for consideration of 
disablement due to pain inapplicable to rating for 
instability, because rating instability is not predicated on 
range of motion).  Regarding the examiner's report of a limp, 
but not of which leg, assuming the limp is left sided, and 
further assuming it is also evidence of pain, the remaining 
evidence fails to show functional impairment equal to or 
nearly approximating 20 percent disability.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.79, Diagnostic Code 5010-5260 (2004).

The veteran argued at hearing that the October 2002 examiner 
did not express an opinion on the additional disability due 
to pain and flare-ups as mandated by the ruling in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  DeLuca provides that a VA 
examiner must opine about the amount additional disability 
during flare-ups, but, in distinction from the instant case, 
in DeLuca, the claimant reported having additional disability 
during arthritic flare-ups.  The veteran in this appeal has 
repeatedly reported that he suffered increased pain from time 
to time, but not increased disability because of it.  His 
hearing testimony was not to the contrary.  Once the 
veteran's report that he suffered no increase in disability 
during flare-ups, the condition predicate for the examiner's 
educated estimate of an amount of additional disability 
during flare-ups did not exist.  Nothing in DeLuca suggests 
that a VA compensation examiner opine on the amount of 
additional disability during flare-ups when the claimant 
denies such additional disability.  The fact of the 
additional pain without corresponding decreased function of 
the diseased joint does not constitute an increase in 
disability.  The general presumption of disability due to 
painful motion does not achieve take precedence over the 
claimant's denial that he has additional disability during 
such flare-ups of pain.  See 38 C.F.R. § 4.59 (2004).

The clear preponderance of the evidence is against awarding a 
rating greater than 10 percent for traumatic arthritis of the 
left knee with limitation of motion, status post medical 
meniscectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5010-5260 (2004).


ORDER

An evaluation greater than 10 percent for traumatic arthritis 
of the left knee with limitation of motion, status post 
medial meniscectomy, is denied.  


REMAND

The October 2002 VA compensation examination is inadequate to 
rate the instability of the left knee or the bilateral pes 
planus.  Disability due to instability of a knee is rated 
slight, moderate, or severe, depending on whether there is 
slight, moderate, or severe instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The examiner reported anterior 
instability, but provided no clue about the amount of 
instability.  The left knee instability cannot be rated 
without that information.  The veteran's flat feet are rated 
noncompensably disabling.  A 10 percent rating requires the 
presence of one of three conditions: (1) the weight bearing 
line is over or medial to the great toe; (2) there is inward 
bowing of the tendo Achilles: (3) there is pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).  The October 2002 examiner 
reported on one of the three conditions, in the negative.  
The bilateral pes planus cannot be rated without information 
responsive to the other two criteria.  These claims are 
remanded for additional VA examination.  

The service-connection claims are subject to a legal bar to 
compensation that must be overcome before reaching any 
question of incurrence of the claimed disabilities in 
service.  This is so for both the claims the veteran seeks to 
reopen and for the original claim.

In the March 1998 Administrative Decision, VA determined that 
the veteran's Bad Conduct Discharge for the period of service 
from April 19, 1990, to February 11, 1997, legally precluded 
his entitlement to VA benefits based on that period of 
service.  VA cited the period of "dishonorable" service in 
the March 1998 rating decision that denied the claims the 
veteran now seeks to reopen and found that VA could not 
consider entitlement to compensation for disabilities 
incurred during the period of "dishonorable" service.  VA 
notified the veteran by letter of March 1998 of the denials 
and enclosed a copy of the rating decision with the letter.  

The veteran's March 2002 statement seeking to reopen the 
previously denied service connection claims referenced the 
March 1998 notice letter and acknowledged his failure to 
appeal.  The statement addressed the character-of-discharge 
basis of the prior denial, disputed the periods of service VA 
designated honorable and dishonorable, and argued that the 
period of honorable service extended to a later date.  He 
submitted copies of Army personnel records in support of his 
assertions.  

In a June 2002 letter, the RO notified the veteran how to 
prosecute his claims for service connection.  The letter did 
not refer to the legal bar to consideration of the merits of 
the underlying claims and said nothing about how to overcome 
that bar.  This lack of notice is unfortunate, for VA is to 
refrain from providing assistance in obtaining evidence when 
the claimant is ineligible for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R. § 3.159(d)(1) (2004).  
Thus, the June 2002 letter failed to provide notice how to 
reopen the character of discharge matter, but offered 
assistance that the RO could not give until the character of 
discharge matter was resolved in the veteran's favor.  

The March 2003 rating decision noted that VA previously 
denied the claims because the disabilities were incurred 
during a period of active duty that was not creditable for VA 
purposes.  The rating decision concluded that the veteran had 
not submitted new and material evidence that he had incurred 
the claimed disabilities during a period of "qualifying" 
service.  An October 2004 statement of the case responded to 
the veteran's disagreement with the rating decision, but 
stated a different reason for declining to reopen the 
previously denied claims than did the rating decision.  The 
statement of the case noted that the claims were not reopened 
because the veteran had not submitted new and material 
evidence related to the issue of the character of the 
veteran's service from April 19, 1990, to February 11, 1997.  
In short, the June 2002 letter informed the veteran how to 
prove facts that VA would not consider until the veteran had 
overcome the predicate legal bar to VA benefits.  The 
statement of the case failed to provide a summary of the law 
pertaining to character of discharge determinations, 
including the applicable definition of "new and material 
evidence".  See 38 C.F.R. § 3.156 (2005).  

It is noteworthy that the initial administrative decision on 
the character of the veteran's discharge was based solely on 
the veteran's DD Form 214.  One month after the veteran's 
separation from service, VA requested his Army personnel 
records from Army Personnel Center (ARPERCEN).  When ARPERCEN 
reported in April 1997 that the personnel records were not 
there currently, VA made the administrative decision.  VA has 
not afforded the veteran the assistance required to obtain 
service personnel records that could substantiate his claim 
that the periods of creditable and noncreditable service are 
other than VA determined, and thus remove the bar to 
consideration of entitlement to service connection for 
disabilities incurred at one or another time.  VA must afford 
the veteran this assistance in this claim.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

Appellate review of the claim for service connection for 
obstructive sleep apnea must be deferred pending appropriate 
application of the VCAA.  The rating decision stated, "We 
see no evidence that you developed sleep apnea during your 
period of honorable active service.  While the medical 
evidence shows you do have sleep apnea, there is not basis to 
associate it with your period of creditable active military 
service."  In hearing testimony, the veteran averred that 
his sleep apnea was due to some event or exposure during his 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  That service was during the 
"nonqualifying" period of service as determined in the 
March 1998 administrative decision.  The veteran has not 
claimed any other link to service.  Consequently, it is 
premature to adjudicate the question whether the veteran's 
sleep apnea is related to Persian Gulf War service until the 
question whether to reopen the matter of the character of 
service is resolved.  

In reviewing any additional service department evidence 
received in response to these remand directives, the RO 
should consider the applicability of 38 C.F.R. § 3.156(c) 
(2005).  Moreover, the "duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran wrote in his substantive appeal that he was in 
the process of seeking an upgrade in his discharge or 
correction of his military records; he also testified to that 
affect.  If he has pursued such upgrade or correction, his 
cooperation with VA's effort to assist him with his claim 
includes providing documentation of any such upgrade or 
correction.  38 C.F.R. § 3.159(c)(2)(i) (2005).  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for VA 
examinations of his left knee and of his 
feet.  Provide the examiner with the 
claims file.

?	The examination of the knee is to 
determine the type and amount of 
instability.  The examiner must 
quantify instability in such a way 
that the adjudicators can determine 
whether it is slight, moderate, or 
severe.

?	The examination of the feet must 
report yes or no as to each foot:
o	Is the weight-bearing line over 
or medial to the great toe?
o	Is there inward bowing of the 
tendo Achillis?
o	Is there pain on manipulation 
and use of the feet?
o	Is there objective evidence  of 
marked deformity (pronation, 
abduction, etc.)?
o	Is pain on manipulation and use 
accentuated?
o	Is there indication of swelling 
on use?
o	Are there callosities 
characteristic of flatfoot?
o	Is there marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, or marked 
inward displacement and severe 
spasm of the tendo Achillis on 
manipulation that is not 
improved by orthopedic shoes or 
appliances?

A direct, affirmative or negative finding 
as to each of these points will discharge 
the requirements of this examination.

2.  Provide the veteran the notice of the 
information and evidence necessary to 
substantiate a claim to reopen the matter 
of the character of his discharge and 
service decided in March 1998.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

?	The notice must inform the veteran 
of the type of information that will 
be new and material evidence of the 
character of his discharge and of 
the character of his service during 
his several periods of enlistment 
and reenlistment.

?	The notice must inform the veteran 
that VA will obtain his service 
personnel records.  

?	The notice must inform the veteran 
that he must provide any information 
he has about actions he has taken to 
obtain upgrade of his discharge or 
any other correction of personnel 
records, and inform him that he must 
submit any pertinent records in his 
possession and not submitted 
previously.  

3.  Obtain the veteran's complete service 
personnel records.  Associate all 
documents obtained with the claims file.  

4.  Readjudicate the claims at issue.

?	The matter of rating instability of 
the left knee is to be adjudicated 
as an appeal from an initial 
rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

?	The matter of rating bilateral 
flatfoot is to be adjudicated as an 
increased rating claim.  38 C.F.R. 
§ 3.160(f) (2004).

?	 The matter whether to reopen the 
determination of the character of 
the veteran's discharge and the 
characterization of his several 
periods of enlistment must precede 
reaching the merits of the 
underlying claims for service 
connection for residuals of right 
knee, cervical spine, and upper 
back injuries, and the merits of 
the claim for service connection 
for obstructive sleep apnea based 
on Southwest Asia service.  The 
merits of these claims are to be 
decided only if the character of 
discharge and of service questions 
are resolved so as to remove the 
legal bar to disability 
compensation for them or any of 
them.  

?	If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case 
and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No inference should be drawn 
regarding the final disposition of the claim because of this 
action.  The appellant has the right to submit additional 
evidence and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


